Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FIRST QUARTER ENDING MARCH 31, 2009 Management’s Discussion and Analysis of Financial Condition and Results of Operations: First Quarter 2009 May 12, Introduction The Management's Discussion and Analysis (MD&A) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the first quarter ended March 31, 2009, and 2008, should be read in conjunction with the unaudited consolidated financial statements for the three months ended March 31, 2009 and 2008 and the related notes contained therein, which have been prepared in accordance with Canadian generally accepted accounting principles (GAAP).In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2008, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 1 The “Significant Events and Transactions of the First Quarter “ highlight the events that had a significant influence on the Company’s financial statements or that may be significant in the future Page 2 2 The “Operating Results” section provides an analysis of Pan American’s Metal Production and Cash and Total Costs per Ounce for Silverfor the first quarter of 2009, on a consolidated basis and for each operation under Operations Review Page 2 3 The “Financial Results” section presents Pan American’s financial performance during the first quarter of 2009 Page 8 4 The “Liquidity and Capital Resources” section reviews our cash flow over the past quarter, describes our current liquidity and financial positionand discusses subsequent events Page 10 5 In the “Outlook” section, we update our Production Forecasts for 2009 and discuss some of the risks and uncertaintiesfacing our business Page 13 6 The “Accounting Policies and Internal Controls” section identifies those accounting policies that have been adopted Page 14 Pan American was founded in 1994 with the mission of being the world’s largest and lowest cost primary silver mining company, and to achieve this by increasing its low cost silver production and silver reserves, thereby providing investors with the best investment vehicle to gain real exposure to silver prices in a socially and environmentally responsible manner.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation.
